 Case 3:21-cr-02105-JLS Document 22 Filed 08/25/21 PageID.54 Page 1 of 1



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8                    (HONORABLE JANIS L. SAMMARTINO)
 9   UNITED STATES OF AMERICA,                   CASE NO.: 21CR2105-JLS
10                     Plaintiff,
11         v.
12   YAN CARLOS LARA-MADUENO (1)                 ORDER TO CONTINUE MOTION
                                                 HEARING/ TRIAL SETTING
13   and
14   JONATHAN GARCIA-GONZALEZ (2),
15                     Defendants.
16
17         Pursuant to joint motion and good cause appearing, IT IS HEREBY
18   ORDERED that the Motion Hearing/ Trial Setting currently set for August 27,
19   2021, be continued to October 1, 2021 at 1:30 p.m.          Defendants shall file
20   acknowledgments of the new hearing date by September 10, 2021.
21         The Court finds that the time is excludable under 18 U.S.C. § 3161(h)(1)(D).
22         SO ORDERED.
23
     Dated: August 25, 2021
24
25
26
27
28
